EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiary corporations of the registrant.All subsidiaries are wholly-owned by the Company, except that Buckley Mining Corporation and Plastics Universal Corporation are wholly-owned subsidiaries of Ada Mining Corporation.The Company's consolidated financial statements include the accounts of all subsidiaries. Subsidiary Place of Incorporation Adams Resources Exploration Corporation Delaware Kirbyville Marketing Co., Inc. Texas Service Transport Company Texas Bayou City Pipelines, Inc. Texas Ada Crude Oil Company Texas Ada Mining Corporation Texas Classic Coal Corporation Delaware Plastics Universal Corporation Kentucky CJC Leasing, Inc. Kentucky Buckley Mining Corporation Kentucky Gulfmark Energy, Inc. Texas Ada Resources, Inc. Texas Adams Resources Marketing, Ltd. Texas Adams Resources Marketing GP, Inc. Texas Adams Resources Marketing II, Inc. Nevada Gulfmark Energy Marketing, Inc. Nevada
